                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Wilmington Trust, National Association, as         CIVIL ACTION NO:
Successor Trustee to Citibank, N.A., as
Trustee for Merrill Lynch Mortgage
Investors Trust, Mortgage Loan Asset-
Backed Certificates, Series 2007-HE2

               Plaintiff                           COMPLAINT

                        vs.

James D. Gochie                                    RE:
                                                   776 Maplewood Road, West Newfield, ME
                                                   04095

               Defendant                           Mortgage:
                                                   November 15, 2006
                                                   Book 15018, Page 451


       NOW COMES the Plaintiff, Wilmington Trust, National Association, as Successor Trustee

to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-

Backed Certificates, Series 2007-HE2, by and through its attorneys, Doonan, Graves & Longoria,

LLC, and hereby complains against the Defendant, James D. Gochie, as follows:

                               JURISDICTION AND VENUE

   1. This Court has jurisdiction over this action pursuant 28 U.S.C. § 1332(a)(1) (Diversity)

       because the Plaintiff and Defendant are citizens of different states and the matter in

       controversy exceeds the sum or value of seventy-five thousand and 00/100 ($75,000.00)

       dollars, exclusive of interest and costs. Any Court of the United States, upon the filing of

       an appropriate pleading, may declare the rights and other legal relations of any interested

       party seeking such declaration, whether or not further relief is or could be sought under 28

       U.S.C. § 2201.
2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1) because the

   object of this litigation is a Note executed under seal currently owned and held by

   Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as Trustee

   for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates,

   Series 2007-HE2, in which the Defendant, James D. Gochie, is the obligor and the total

   amount owed under the terms of the Note is One Hundred Ninety-Four Thousand Eight

   Hundred Forty-Nine and 35/100 ($194,849.35) Dollars, plus attorney fees and costs

   associated with the instant action; thus, the amount in controversy exceeds the jurisdictional

   threshold of seventy-five thousand ($75,000.00) dollars.

3. Venue is properly exercised pursuant to 28 U.S.C. §1391(b)(2) insofar as all or a substantial
   portion of the events that give rise to the Plaintiff ’s claims transpired in Maine and the

   property is located in Maine.

                                         PARTIES

4. Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as Trustee

   for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates,

   Series 2007-HE2 is a corporation with its principal place of business located at 401

   Plymouth Road, Plymouth Meeting, PA 19462.

5. The Defendant, James D. Gochie, is a resident of West Newfield, County of York and State
   of Maine.
                                         FACTS

6. On August 12, 1982, by virtue of a Warranty Deed from Grace E. Gochie, which is recorded

   in the York County Registry of Deeds in Book 2995, Page 81, the property situated at 776

   Maplewood Road, County of York, and State of Maine, was conveyed to the Defendant,

   James D. Gochie, being more particularly described by the attached legal description. See

   Exhibit A (a true and correct copy of the legal description is attached hereto and

   incorporated herein).

7. On November 15, 2006, the Defendant, James D. Gochie, executed and delivered to Ownit

   Mortgage Solutions, Inc. a certain Note in the amount of $95,000.00. See Exhibit B (a true

   and correct copy of the Note is attached hereto and incorporated herein).

8. To secure said Note, on November 15, 2006, the Defendant executed a Mortgage Deed in

   favor of Mortgage Electronic Registration Systems, Inc. as nominee for Ownit Mortgage

   Solutions, Inc., securing the property located at 776 Maplewood Road, West Newfield, ME

   04095 which Mortgage Deed is recorded in the York County Registry of Deeds in Book

   15018, Page 451. See Exhibit C (a true and correct copy of the Mortgage is attached hereto

   and incorporated herein).

9. The Mortgage was then assigned to Citibank, N.A., as Trustee for the Certificateholders of

   the MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an

   Assignment of Mortgage dated May 12, 2011 and recorded in the York County Registry of

   Deeds in Book 16109, Page 92. See Exhibit D (a true and correct copy of the Assignment

   of Mortgage is attached hereto and incorporated herein).

10. The Mortgage was then assigned to Citibank, N.A., as Trustee for the Certificateholders of

   the MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an

   Assignment of Mortgage dated October 22, 2011 and recorded in the York County Registry
   of Deeds in Book 16192, Page 332. See Exhibit E (a true and correct copy of the

   Assignment of Mortgage is attached hereto and incorporated herein).

11. The Mortgage was then assigned to Nationstar Mortgage, LLC by virtue of an Assignment

   of Mortgage dated August 6, 2013 and recorded in the York County Registry of Deeds in

   Book 16677, Page 197. See Exhibit F (a true and correct copy of the Assignment of

   Mortgage is attached hereto and incorporated herein).

12. The Mortgage was then assigned to Wilmington Trust, National Association, as Successor

   Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

   Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an Assignment of Mortgage

   dated February 20, 2015 and recorded in the York County Registry of Deeds in Book 16976,

   Page 871. See Exhibit G (a true and correct copy of the Assignment of Mortgage is

   attached hereto and incorporated herein).

13. The Mortgage was then assigned to Wilmington Trust, National Association, as Successor

   Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

   Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an Assignment of Mortgage

   dated February 20, 2015 and recorded in the York County Registry of Deeds in Book 16976,

   Page 872. See Exhibit H (a true and correct copy of the Assignment of Mortgage is

   attached hereto and incorporated herein).

14. The Mortgage was then assigned to Wilmington Trust, National Association, as Successor

   Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

   Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an Assignment of Mortgage

   dated March 17, 2016 and recorded in the York County Registry of Deeds in Book 17203,

   Page 332. See Exhibit I (a true and correct copy of the Assignment of Mortgage is attached

   hereto and incorporated herein).
15. The Mortgage was then assigned to Wilmington Trust, National Association, as Successor

   Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

   Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of an Assignment of Mortgage

   dated March 17, 2016 and recorded in the York County Registry of Deeds in Book 17205,

   Page 164. See Exhibit J (a true and correct copy of the Assignment of Mortgage is attached

   hereto and incorporated herein).

16. The Mortgage was further assigned to Wilmington Trust, National Association, as Successor

   Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

   Loan Asset-Backed Certificates, Series 2007-HE2 by virtue of a Quitclaim Assignment dated

   September 7, 2018 and recorded in the York County Registry of Deeds in Book 17809,

   Page 859. See Exhibit K (a true and correct copy of the Quitclaim Assignment is attached

   hereto and incorporated herein).

17. On September 19, 2019, the Defendant, James D. Gochie, was sent a Notice of Mortgagor's

   Right to Cure, as evidenced by the Certificate of Mailing (herein after referred to as the

   “Demand Letter”). See Exhibit L (a true and correct copy of the Demand Letter is attached

   hereto and incorporated herein).

18. The Demand Letter informed the Defendant, James D. Gochie, of the payment due date,

   the total amount necessary to cure the default, and the deadline by which the default must be

   cured, which was thirty-five (35) days from receipt of the Demand Letter. See Exhibit L.

19. The Defendant, James D. Gochie, failed to cure the default prior to the expiration of the

   Demand Letter.

20. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, is the present holder of the Note pursuant to endorsement by
   the previous holder (if applicable), payment of value and physical possession of the Note in

   conformity with 11 M.R.S. § 3-1201, et seq., 10 M.R.S. § 9416, and Simansky v. Clark, 147 A.

   205, 128 Me. 280 (1929).

21. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, is the lawful holder and owner of the Note and Mortgage.

22. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, hereby certifies that all steps mandated by law to provide

   notice to the mortgagor pursuant to 14 M.R.S.A. § 6111 were strictly performed.

23. The total debt owed under the Note and Mortgage as of November 27, 2019 is One

   Hundred Ninety-Four Thousand Eight Hundred Forty-Nine and 35/100 ($194,849.35)

   Dollars, which includes:

                   Description                                Amount
    Principal Balance                                                      $94,178.18
    Interest                                                               $70,430.03
    Late Fees                                                                  $57.04
    Escrow Advance                                                         $26,527.34
    Lender Paid Expenses                                                    $3,297.10
    Deferred Late Fees                                                        $359.66
    Grand Total                                                          $194,849.35


24. Upon information and belief, the Defendant, James D. Gochie, is presently in possession of
   the subject property originally secured by the Mortgage.
                             COUNT I – FORECLOSURE

25. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

    N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

    Certificates, Series 2007-HE2, repeats and re-alleges paragraphs 1 through 24 as if fully set

    forth herein.

26. This is an action for foreclosure respecting a real estate related Mortgage and title located at

    776 Maplewood Road, West Newfield, County of York, and State of Maine. See Exhibit A.

27. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

    N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

    Certificates, Series 2007-HE2, is the holder of the Note referenced in Paragraph 7 pursuant

    to endorsement by the previous holder (if applicable) and physical possession of the

    aforesaid Note in conformity with Title 11, section 3-1201, et seq. of the Maine Revised

    Statutes and Simansky v. Clark, 147 A. 205, 128 Me. 280 (1929). As such, Plaintiff,

    Wilmington Trust, National Association, as Successor Trustee to Citibank, N.A., as Trustee

    for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates,

    Series 2007-HE2, has the right to foreclosure upon the subject property.

28. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

    N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

    Certificates, Series 2007-HE2, is the current owner and investor of the aforesaid Mortgage

    and Note.

29. The Defendant, James D. Gochie, is presently in default on said Mortgage and Note, having

    failed to make the monthly payment due June 1, 2009, and all subsequent payments, and,

    therefore, has breached the condition of the aforesaid Mortgage and Note.
30. The total debt owed under the Note and Mortgage as of November 27, 2019 is One

   Hundred Ninety-Four Thousand Eight Hundred Forty-Nine and 35/100 ($194,849.35)

   Dollars, which includes:

                   Description                                Amount
    Principal Balance                                                      $94,178.18
    Interest                                                               $70,430.03
    Late Fees                                                                   $57.04
    Escrow Advance                                                         $26,527.34
    Lender Paid Expenses                                                    $3,297.10
    Deferred Late Fees                                                        $359.66
    Grand Total                                                           $194,849.35


31. The record established through the York County Registry of Deeds indicates that there are

   no public utility easements recorded subsequent to the Mortgage and prior to the

   commencement of these proceedings affecting the mortgaged premises at issue herein.

32. By virtue of the Defendant's breach of condition, the Plaintiff hereby demands a

   foreclosure on said real estate.

33. Notice in conformity with 14 M.R.S.A. §6111 was sent to the Defendant, James D. Gochie,

   on September 19, 2019, evidenced by the Certificate of Mailing. See Exhibit L.

34. The Defendant, James D. Gochie, is not in the Military as evidenced by the attached Exhibit
   M.

                         COUNT II – BREACH OF NOTE

35. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, repeats and re-alleges paragraphs 1 through 34 as if fully set

   forth herein.
36. On November 15, 2006, the Defendant, James D. Gochie, executed and delivered to Ownit

   Mortgage Solutions, Inc. a certain Note in the amount of $95,000.00. See Exhibit B.

37. The Defendant, James D. Gochie, is in default for failure to properly tender the June 1, 2009

   payment and all subsequent payments. See Exhibit L.

38. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, is the proper holder of the Note and is entitled to enforce the

   terms and conditions of the Note due to its breach by the Defendant, James D. Gochie.

39. The Defendant, James D. Gochie, having failed to comply with the terms of the Note and

   Mortgage, is in breach of both the Note and the Mortgage.

40. The Defendant James D. Gochie's breach is knowing, willful, and continuing.

41. The Defendant James D. Gochie's breach has caused Plaintiff Wilmington Trust, National

   Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage

   Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 to suffer actual

   damages, including, but not limited to money lent, interest, expectancy damages, as well as

   attorney's fees and costs.

42. The total debt owed under the Note and Mortgage as of November 27, 2019, if no

   payments are made, is One Hundred Ninety-Four Thousand Eight Hundred Forty-Nine and

   35/100 ($194,849.35) Dollars, which includes:
                   Description                                Amount
    Principal Balance                                                      $94,178.18
    Interest                                                               $70,430.03
    Late Fees                                                                    $57.04
    Escrow Advance                                                         $26,527.34
    Lender Paid Expenses                                                    $3,297.10
    Deferred Late Fees                                                          $359.66
    Grand Total                                                           $194,849.35


43. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note including interest, plus costs and expenses, including attorney fees.

COUNT III – BREACH OF CONTRACT, MONEY HAD AND RECEIVED

44. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, repeats and re-alleges paragraphs 1 through 43 as if fully set

   forth herein.

45. By executing, under seal, and delivering the Note, the Defendant, James D. Gochie, entered

   into a written contract with Ownit Mortgage Solutions, Inc. who agreed to loan the amount

   of $95,000.00 to the Defendant. See Exhibit B.

46. As part of this contract and transaction, the Defendant, James D. Gochie, executed the

   Mortgage to secure the Note and the subject property. See Exhibit C.

47. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, is the proper holder of the Note and successor-in-interest to

   Ownit Mortgage Solutions, Inc., and has performed its obligations under the Note and

   Mortgage.
48. The Defendant, James D. Gochie, breached the terms of the Note and Mortgage by failing

   to properly tender the June 1, 2009 payment and all subsequent payments. See Exhibit L.

49. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, is the proper holder of the Note, and is entitled to enforce the

   terms and conditions of the Note due to its breach by the Defendant, James D. Gochie.

50. The Defendant, James D. Gochie, having failed to comply with the terms of the Note and

   Mortgage, is in breach of contract.

51. The Defendant, James D. Gochie, is indebted to Wilmington Trust, National Association, as

   Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust,

   Mortgage Loan Asset-Backed Certificates, Series 2007-HE2 in the sum of One Hundred

   Ninety-Four Thousand Eight Hundred Forty-Nine and 35/100 ($194,849.35) Dollars, for

   money lent by the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to

   Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

   Asset-Backed Certificates, Series 2007-HE2, to the Defendant.

52. Defendant James D. Gochie's breach is knowing, willful, and continuing.

53. Defendant James D. Gochie's breach has caused Plaintiff, Wilmington Trust, National

   Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage

   Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2, to suffer actual

   damages, including, but not limited to money lent, interest, expectancy damages, as well as

   attorney's fees and costs.

54. The total debt owed under the Note and Mortgage as of November 27, 2019, if no

   payments are made, is One Hundred Ninety-Four Thousand Eight Hundred Forty-Nine and

   35/100 ($194,849.35) Dollars, which includes:
                   Description                                Amount
    Principal Balance                                                      $94,178.18
    Interest                                                               $70,430.03
    Late Fees                                                                   $57.04
    Escrow Advance                                                         $26,527.34
    Lender Paid Expenses                                                    $3,297.10
    Deferred Late Fees                                                        $359.66
    Grand Total                                                           $194,849.35


55. Injustice can only be avoided by awarding damages for the total amount owed under the
   Note and Mortgage, and for money had and received, including interest, plus costs and

   expenses, including attorney fees.

                         COUNT IV – QUANTUM MERUIT

56. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, repeats and re-alleges paragraphs 1 through 55 as if fully set

   forth herein.

57. Ownit Mortgage Solutions, Inc., predecessor-in-interest to Wilmington Trust, National

   Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage

   Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2, loaned

   Defendant, James D. Gochie, $95,000.00. See Exhibit B.

58. The Defendant, James D. Gochie, is in default for failure to properly tender the June 1, 2009

   payment and all subsequent payments. See Exhibit L.

59. As a result of the Defendant James D. Gochie's failure to perform under the terms of their

   obligation, the Defendant, should be required to compensate the Plaintiff, Wilmington

   Trust, National Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill
   Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-

   HE2.

60. As such, the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to
   Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

   Asset-Backed Certificates, Series 2007-HE2, is entitled to relief under the doctrine of

   quantum meruit.

                      COUNT V –UNJUST ENRICHMENT

61. The Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2, repeats and re-alleges paragraphs 1 through 60 as if fully set

   forth herein.

62. Ownit Mortgage Solutions, Inc., predecessor-in-interest to Wilmington Trust, National

   Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage

   Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2, loaned the

   Defendant, James D. Gochie, $95,000.00. See Exhibit B.

63. The Defendant, James D. Gochie, has failed to repay the loan obligation.

64. As a result, the Defendant, James D. Gochie, has been unjustly enriched to the detriment of

   the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

   N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

   Certificates, Series 2007-HE2 as successor-in-interest to Ownit Mortgage Solutions, Inc. by

   having received the aforesaid benefits and money and not repaying said benefits and money.

65. As such, the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to
   Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

   Asset-Backed Certificates, Series 2007-HE2, is entitled to relief.
                                   PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to

Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-

Backed Certificates, Series 2007-HE2, prays this Honorable Court:

   a) Issue a judgment of foreclosure in conformity with Title 14 § 6322;

   b) Grant possession to the Plaintiff, Wilmington Trust, National Association, as Successor

       Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage

       Loan Asset-Backed Certificates, Series 2007-HE2, upon the expiration of the period of

       redemption;

   c) Find that the Defendant, James D. Gochie, is in breach of the Note by failing to make

       payment due as of June 1, 2009, and all subsequent payments;

   d) Find that the Defendant, James D. Gochie, is in breach of the Mortgage by failing to make

       payment due as of June 1, 2009, and all subsequent payments;

   e) Find that the Defendant, James D. Gochie, entered into a contract for a sum certain in

       exchange for a security interest in the subject property;

   f) Find that the Defendant, James D. Gochie, is in breach of contract by failing to comply with

       the terms and conditions of the Note and Mortgage by failing to make the payment due

       June 1, 2009 and all subsequent payments;

   g) Find that the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to

       Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

       Asset-Backed Certificates, Series 2007-HE2, is entitled to enforce the terms and conditions

       of the Note and Mortgage;
h) Find that by virtue of the money retained by the Defendant, James D. Gochie has been

   unjustly enriched at the Plaintiff ’s expense;

i) Find that such unjust enrichment entitles the Plaintiff, Wilmington Trust, National

   Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch Mortgage

   Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2, to restitution;

j) Find that the Defendant, James D. Gochie, is liable to the Plaintiff, Wilmington Trust,

   National Association, as Successor Trustee to Citibank, N.A., as Trustee for Merrill Lynch

   Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series 2007-HE2, for

   money had and received;

k) Find that the Defendant, James D. Gochie, is liable to the Plaintiff for quantum meruit;

l) Find that the Defendant, James D. Gochie, has appreciated and retained the benefit of the

   Mortgage and the subject property;

m) Find that it would be inequitable for the Defendant, James D. Gochie, to continue to

   appreciate and retain the benefit of the Mortgage, Note and subject property without

   recompensing the appropriate value;

n) Find that the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to

   Citibank, N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan

   Asset-Backed Certificates, Series 2007-HE2, is entitled to restitution for this benefit from the

   Defendant, James D. Gochie;

o) Determine the amount due on said Mortgage and Note, including principal, interest,

   reasonable attorney’s fees and court costs;
   p) Additionally, issue a money judgment against the Defendant, James D. Gochie, and in favor

      of the Plaintiff, Wilmington Trust, National Association, as Successor Trustee to Citibank,

      N.A., as Trustee for Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed

      Certificates, Series 2007-HE2, in the amount of One Hundred Ninety-Four Thousand Eight

      Hundred Forty-Nine and 35/100 ($194,849.35 Dollars, the total debt owed under the Note

      plus interest and costs including attorney’s fees and costs;

   q) For such other and further relief as this Honorable Court deems just and equitable.



                                                      Respectfully Submitted,
                                                      Wilmington Trust, National Association, as
                                                      Successor Trustee to Citibank, N.A., as
                                                      Trustee for Merrill Lynch Mortgage Investors
                                                      Trust, Mortgage Loan Asset-Backed
                                                      Certificates, Series 2007-HE2,
                                                      By its attorneys,

Dated: November 20, 2019
                                                      /s/ John A. Doonan, Esq.
                                                      /s/ Reneau J. Longoria, Esq.
                                                      John A. Doonan, Esq., Bar No. 3250
                                                      Reneau J. Longoria, Esq., Bar No. 5746
                                                      Attorneys for Plaintiff
                                                      Doonan, Graves & Longoria, LLC
                                                      100 Cummings Center, Suite 225D
                                                      Beverly, MA 01915
                                                      (978) 921-2670
                                                      JAD@dgandl.com
                                                      RJL@dgandl.com
